Title: James Madison to Thomas Jefferson, 30 October 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Ocr 30. 1809
          In the operation of removing from my former quarters, the Digest of the City Code & business, which you had been so good as to furnish me, has, by some unaccountable accident, been either lost, or possibly so thrown out of place, as not to be found. I have written to Mr Capt: Coles, to take Monticello in his way, and ask the favor of you to permit him to take another copy, from your Original. As that letter however may not reach him, I must beg you to signify my wishes to him, in case he should call on you as he probably will.
          The Works of Turgot, remain on hand for want of some person to take charge of them to Fredg. They fill a Box abt 15 inchs by 12. & 8 inchs deep; too large therefore for the Mail. I shall avail myself of the 1st oppy for sending it on by the Stage. I was in hope, that the Race-field would have furnished some known person, returning by way of Fredg: but I was disappointed; there being very few Virginians there, & none from the Southern districts.
          We just learn the melancholy fate of Govr Lewis which possibly may not have travelled so quickly into your neighbourhood. He had, it seems betrayed latterly repeated symtoms of a disordered mind; and had set out under the care of a friend on a visit to Washington. His first intention was, to make the trip by water; but changing it, at the Chickasaw Bluffs, he struck across towards Nashville. As soon as he had passed the Tennissee, he took advantage of the neglect of his Companion, who had not secured his arms, to put an end to himself. He first fired a pistol, at his head, the ball of which glancing, was ineffectual. With the 2d he passed a Ball thro’ his body, wch being also without immediate effect, he had recourse to his Dirk with wch he mangled himself considerably. After all he lived till the next morning, with the utmost impatience for death.
          I inclose the latest accts from Europe. Onis has returned to Philada. The reality or degree of his disappt is not easily ascertained. His last conversation with Mr Smith, did not manifest ill humour. How could he expect a different result, in the actual State of things? And what motive Can Spain or the Colonies have, in any State of things, to make enemies of the U.S.? I see nothing to change the view of Jackson, which I formerly hinted to you.
        